DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A (embodiment of figure 1) in the reply filed on 12/16/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 12 and 13 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/16/2021.

Claim Objections
Claims 1-11 and 14-20 are objected to because of the following informalities:  
Claim 1 recites “thetop” at line 13, although “the top” is intended.  
Claim 1 recites “thetop cells” at line 3, although “the top-cells” is intended.  
Claim 2 recites “the top cells” at line 1, although “the top-cells” is intended.  
Claim 3 recites “the top cells” at line 1, although “the top-cells” is intended.  
Claim 3 recites “Vat” at line 2, although “V at” is intended.  
Claim 4 recites “the top cells” at line 1, although “the top-cells” is intended.  
Claim 4 recites “anefficiency” at line 2, although “an efficiency” is intended.  
Claim 5 recites “generatephotocurrent” at line 2, although “generate photocurrent” is intended.  
Claim 6 recites “generatephotocurrent” at line 2, although “generate photocurrent” is intended.  
Claim 6 recites “Vat” at line 2, although “V at” is intended.  
Claim 7 recites “generatephotocurrent” at line 2, although “generate photocurrent” is intended.  
Claim 7 recites “Vat” at line 2, although “V at” is intended.  
Claim 8 recites “the top cells” at line 1, although “the top-cells” is intended.  
Claim 8 recites “anefficiency” at line 2, although “an efficiency” is intended.  
Claim 9 recites “subunitcomprised” at line 2, although “subunit comprised” is intended.  
Claim 10 recites “theamount” at line 2, although “the amount” is intended.  
Claim 11 recites “emitterconfiguration” at line 2, although “emitterconfiguration” is intended.  
Claim 14 recites “3-terminalbottom” at lines 3-4, although “3-terminal bottom” is intended.  
Claim 15 recites “the top cells” at line 2, although “the top-cells” is intended.  
Claim 16 recites “the top cells” at line 2, although “the top-cells” is intended.  
Claim 16 recites “Vat” at line 2, although “V at” is intended.  
Claim 17 recites “the top cells” at line 2, although “the top-cells” is intended.  
Claim 19 recites “the top cells” at line 2, although “the top-cells” is intended.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “two 3-terminal cell tandems” in lines 1-2, which renders the claim indefinite.  It is not clear whether the applicant is referring to two 3-terminal cells that are arranged in tandem (two 3-T cells with one on top of another) or two 3-T cells wherein each 3-T cell is a tandem cell comprising two or more subcells arranged on top of one another.  Clarification is requested. 
Claim 1 recites “…comprising 2-terminals comprising two 3-terminal cell tandems, and further comprising top-cells and Si 3-terminal bottom cells” in lines 1-2, which renders the claim indefinite.  It is not clear whether the top-cells and Si 3-terminal bottom cells form 3-terminal cells, i.e., these top cells and Si 3-terminal cells are part of 3-terminal cells, or these are different from the 3-terminal cells.   Further note that instant claim requires two 3-terminal cells, and further requires top-cells and Si 3-terminal bottom cells.  However, figure 1 of instant application 
Claim 1 recites the limitation "Si 3-terminal bottom cells" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change the limitation to "the Si 3-terminal bottom cells".
Claim 9 recites the limitation "the subunit" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to delete "the subunit comprises” at line 2.
Claim 9 recites the limitation "one top cell" in line 2, which renders the claim indefinite as it is not clear whether the “one top cell” as recited in the instant claim is same as one of the top cells as recited in claim 1.  In that case, there is insufficient antecedent basis for this limitation in the claim as it is not clear.  
Claim 9 recites the limitation "two 3T bottom cells" in line 2, which renders the claim indefinite as it is not clear whether the “bottom cells” as recited in the instant claim are same as the bottom cells as recited in claim 1.  In that case, there is insufficient antecedent basis for this limitation in the claim as it is not clear.  
Claim 10 recites the limitation "the top cell" in line 1.  There is insufficient antecedent basis for this limitation in the claim as it is not clear as to which top cell from the plurality of top cells applicant is referring to.  
Claim 11 recites the limitation "3T tandem cells" in line 1, which renders the claim indefinite.  It is not clear whether the applicant is referring to two 3-terminal cells or Si 3-terminal bottom cells.  Clarification is requested. 
Claim 14 recites “two 3-terminal cell tandems” in line 2, which renders the claim indefinite.  It is not clear whether the applicant is referring to two 3-terminal cells that are 
Claim 14 recites “…comprising 2-terminals comprising two 3-terminal cell tandems, and further comprising top-cells and Si 3-terminal bottom cells” in lines 1-3, which renders the claim indefinite.  It is not clear whether the top-cells and Si 3-terminal bottom cells form 3-terminal cells, i.e., these top cells and Si 3-terminal cells are part of 3-terminal cells, or these are different from the 3-terminal cells.   Further note that instant claim requires two 3-terminal cells, and further requires top-cells and Si 3-terminal bottom cells.  However, figure 1 of instant application clearly shows that top-cell and Si 3-terminal bottom cell are part of 3-terminal cell.  Clarification is requested.  
Claim 14 recites the limitation "Si 3-terminal bottom cells" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change the limitation to "the Si 3-terminal bottom cells".
Claim 20 recites the limitation "the subunit" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to delete "the subunit comprises” at line 2.
Claim 20 recites the limitation "one top cell" in line 2, which renders the claim indefinite as it is not clear whether the “one top cell” as recited in the instant claim is same as one of the top cells as recited in claim 14.  In that case, there is insufficient antecedent basis for this limitation in the claim as it is not clear.  
Claim 20 recites the limitation "two 3T bottom cells" in line 3, which renders the claim indefinite as it is not clear whether the “bottom cells” as recited in the instant claim are same as 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ludowise (US 4,575,576) in view of Landis (US 7,148,417).
Regarding claim 1, Ludowise discloses a tandem solar panel subunit (figure 2 or 3) comprising 2-terminals (38 and 41) comprising two 3-T cell tandems (cell A with three terminals 32, 36 and 38, and cell B with three terminals 33, 37 and 41, wherein each of 3-T cell A and cell B two subcells as shown in figure 2).  However, Ludowise further discloses 3-T cell tandems (cell A and cell B) further comprising top cells (16 and 17) and 3-T bottom cell (26 and 27) (see fig. 2).
However, Ludowise does not explicitly disclose that the bottom cells are Si cells and the top cells are current mismatched with the bottom cells. 
Landis discloses a tandem cell (fig. 1), similar to cell A or cell B of Ludowise, wherein bottom cell is a Si cell (made up of 101 and 102) (fig. 1) and top cell is a GaP cell (made up of 105 and 106) (5:52-55 and 6:48-7:59) wherein the top and bottom cells are current mismatched (see 10:45-48).
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used the Si and GaP cells of Landis to form the bottom and top cells of Ludowise such that the solar panel exhibit improved extended temperature operation (see Abstract of Landis).
Regarding claim 2-10, although Ludowise as modified by Landis does not explicitly disclose the top cell or bottom cell generate the claimed photocurrent, one skilled in the solar or photovoltaic art realizes that photocurrent depends on many factor including choice of material, junction depth, conductive material, among others, and can choose appropriately based on the desired photocurrent.  It is further noted that “[A]pparatus claims cover what a device is, not what a device does” (Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429 1431-32 (Fed. Cir. 1997)) (MPEP §2114).
Regarding claim 11, Ludowise as modified by Landis further discloses that the bottom cells (silicon) is an emitter configuration (see figure 1 of Landis).
Regarding claim 14, Ludowise discloses a method for making a tandem solar panel subunit (figure 2 or 3) comprising 2-terminals (38 and 41) comprising two 3-T cell tandems (cell A with three terminals 32, 36 and 38, and cell B with three terminals 33, 37 and 41, wherein each of 3-T cell A and cell B two subcells as shown in figure 2).  However, Ludowise further discloses 3-T cell tandems (cell A and cell B) further comprising top cells (16 and 17) and 3-T bottom cell (26 and 27) (see fig. 2).
However, Ludowise does not explicitly disclose that the bottom cells are Si cells and the top cells are current mismatched with the bottom cells. 
Landis discloses a method for making a tandem cell (fig. 1), similar to cell A or cell B of Ludowise, wherein bottom cell is a Si cell (made up of 101 and 102) (fig. 1) and top cell is a GaP cell (made up of 105 and 106) (5:52-55 and 6:48-7:59) wherein the top and bottom cells are current mismatched (see 10:45-48).
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used the Si and GaP cells of Landis to form the bottom and top cells of Ludowise such that the solar panel exhibit improved extended temperature operation (see Abstract of Landis).
Regarding claim 15-20, although Ludowise as modified by Landis does not explicitly disclose the top cell or bottom cell generate the claimed photocurrent, one skilled in the solar or wlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)), and therefore, “[W]hile features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function” (In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429 1431-32 (Fed. Cir. 1997)) (MPEP §2114).

Allowable Subject Matter
Claims 1-11 and 14-20 would be allowable over the art of record if the applicant incorporates the structural configuration as shown in figure 1.  Figure 1 clearly shows a two-terminal tandem solar panel unit comprising two 3-terminal cells arranged in tandem (see figure 1), wherein each of the two 3-terminal cells comprises a top cell and a Si 3-terminal bottom cell, wherein two terminals of each 3-terminal cells are common terminals as shown in figure 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2010/0051090 A1 discloses a multiple terminal solar panel (see figures), US 4,387,265 discloses a 3-T tandem cell (see fig. 1), US 2005/0150542 A1 discloses four terminal solar panel (see fig. 1).  However, none of these references alone or in combination discloses a solar panel as required by instant claims.

Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GOLAM MOWLA/Primary Examiner, Art Unit 1721